 



Exhibit 10.23a
AMENDMENT TO EQUIPMENT LEASE AGREEMENT
     This AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is made
effective as of the 15th day of September, 2005, and is entered into by and
between (i) the BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS on behalf of THE
UNIVERSITY OF ARKANSAS FOR MEDICAL SCIENCES (“Hospital”), and (ii) GK FINANCING,
LLC, a California limited liability company (“GKF”),
Recitals:
     WHEREAS, GKF and Hospital executed an Equipment Lease Agreement dated
October 29th, 1998 (the “Lease”), and desire to amend the Lease as set forth
herein.
     NOW THEREFORE, for valuable consideration received, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Hospital’s Direct Cost Component. Effective as of the date of this
Amendment, Exhibit 8.1 of the Lease shall be deleted and replaced with
Exhibit 8.1 attached hereto.
     3. Full Force and Effect. Except as amended by this Amendment, all of the
terms and provisions of the Lease shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have this Amendment executed as of the date
first written above.

                      GK FINANCING, LLC       BOARD OF TRUSTEES OF THE          
      UNIVERSITY OF ARKANSAS on behalf of                 THE UNIVERSITY OF
ARKANSAS FOR MEDICAL SCIENCES    
 
                   
By:
Name:
Title:
  Craig K. Tagawa
 
Craig K. Tagawa Chief Executive Officer       By:
Name:
Title:   Richard A. Pierson
 
Richard A. Pierson Vice Chancellor for Clinical Programs    

1



--------------------------------------------------------------------------------



 



Exhibit 8.1
HOSPITAL’S DIRECT COST COMPONENT

     
Registered nurse
  *
 
   
Recovery room
  *
 
   
Hospital daily charge
  *
 
   
Hospital, including ventilator daily charge
  *
 
   
MRI procedure
  *
 
   
CT procedure
  *
 
   
Angiography procedure
  *
 
   
Physicist
  *
 
   
Locum tenens expense
  *

2